IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 697
                                   :
         ORDER APPROVING THE       :                          SUPREME COURT RULES
         AMENDMENT OF RULE 1608 OF :
         THE PENNSYLVANIA          :                          DOCKET
         RULES OF JUVENILE COURT   :
         PROCEDURE                 :
                                   :

                                                ORDER


PER CURIAM

      AND NOW, this 14th day of June, 2016, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1608 of the Pennsylvania Rules of Juvenile Court Procedure is
revised in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on August 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.